Citation Nr: 1400712	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  11-04 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active duty service from July 2005 to September 2009.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  


FINDING OF FACT

The Veteran's PTSD is manifested by no more than occupational and social impairment with deficiencies in most areas, such as judgment, thinking, family relations, work and mood.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4 .16, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, a December 2009 letter informed the Veteran of the evidence required to substantiate the claim for service connection for PTSD and informed him of the Veteran's and VA's respective duties for obtaining evidence.  The RO did not provide the Veteran with additional notice regarding the claim for a higher initial rating for hearing loss.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  The RO issued an SOC in January 2011 that advised the Veteran of the pertinent laws and regulations and the reasons for the decision. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the claims being decided.  The service treatment records have been obtained, as well as post-service VA treatment records. 

The Veteran was afforded VA examinations in May 2010 and June 2010.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations for his PTSD.  The claims file and treatment records were reviewed, the Veteran's history was taken, and complete examinations were conducted.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis of Claim

Increased Rating for PTSD

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

The Veteran has appealed the initial rating assigned following a grant of service connection.  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

PTSD is evaluated (rated) under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under the rating criteria, a 30 percent evaluation is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name. 

A Global Assessment of Functioning score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV).

A score in the range of 51 to 60 indicates moderate symptoms (e.g., a flattened affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., having few friends or having conflicts with peers or co-workers).  A GAF score of 41 to 50 reflects a serious level of impairment (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).

An April 2010 rating decision granted service connection for PTSD and assigned a 10 percent rating, effective from September 19, 2009, the day following the Veteran's separation from service.  An August 2010 rating decision granted an increased rating to 30 percent disabling, effective from September 19, 2009. 

The Veteran had a VA examination in May 2010.  The Veteran reported increased symptoms of PTSD and depression.  He complained of nightmares two to three times a week and intrusive thoughts about Iraq.  The Veteran reported that he felt emotionally numb and cut off from others.  He reported sleeping two to three hours a night.  He reported that he was sleeping better with trazadone but quit taking it because it made him really dizzy.  He reported feeling irritable most of the day, every day.  He reported that he had trouble concentrating and trouble remembering things.  The Veteran reported that he felt depressed for hours every day and had for months.  He reported passive suicidal ideation but denied intention or plan to hurt himself.  

With regard to social functioning, the Veteran reported that his marriage had broken up because of  how he felt since returning from Iraq.  The Veteran stated that his wife told him he had changed.  The Veteran reported feeling angry all the time.  He reported that he would go out with friends but would sit by himself and would not say much.  The Veteran reported that he was working to finish classes at school but left because of feeling discouraged and alienated secondary to divorce.

On mental status examination, the examiner noted psychomotor retardation.  The Veteran exhibited good eye contact.  His speech exhibited constricted rate and prosody.  His affect was blunted, and his range had no lability and a decreased intensity.  The Veteran's mood was depressed and irritable.  His thought process was logical and coherent.  His thought content had no current suicidal or homicidal ideation.  There were no auditory or visual hallucinations.  There were no delusions.  Attention and concentration exhibited no gross impairment.  The examiner noted  that insight and judgment were good.  The examiner indicated that the Veteran was maintaining his activities of daily living and was competent to manage his own funds.  

The VA examiner assigned a GAF score of 45.  The VA examiner opined that the Veteran had significant impairment caused by PTSD.  The examiner indicated that the Veteran also had depression symptoms, which were as likely as not a comorbidity and result from PTSD.  The VA examiner noted that the prognosis was poor with current treatment, as the Veteran had not had a substantial response to SSRI's.
  
A VA treatment note dated in April 2010 reflects that the Veteran was cooperative and friendly.  His behavior was appropriate for conversation.  His speech was appropriate for conversation, however flat.  The Veteran's affect was flat.  His mood was okay.  His thought process and content of thought were intact.  The Veteran denied suicidal or homicidal ideation, plan or intent.  His perception was normal.  No cognitive deficits were apparent during the interview.  His insight was fair.  His judgment was fair to good.  

A VA treatment note dated in April 2010 reflects that the Veteran presented for a mental health/ primary care tandem evaluation.  The Veteran reported that he had taken his medication as instructed.  He had not noticed any changes except for his sleep, which was significantly improved but apparently excessive with administration of trazadone.  The Veteran reported continued worry about his divorce, his child, his joblessness and also about feeling depressed.  The Veteran reported that he was not sure what he might enjoy other than working on his car.  Mental status examination showed that the Veteran was oriented to time, place, person and purpose.  His mood was depressed.  His affect was consistent with mood but was blunted.  His speech was of quiet volume, and his answers were short but not minimal.  His thought processes and concentration were within normal limits.  He had passive suicidal ideation with denial of intent or plan.  There was no evidence of homicidal intent, hallucinations or delusions.  

In April 2010, the Veteran was admitted to the emergency room with a chief complaint that he wanted his medications refilled.  The Veteran reported that he had run out of medication about three weeks ago, but was busy with moving and finally had time to come in and seek help.   The record noted that the Veteran was currently unemployed and living with his family.  The Veteran reported that his symptoms were well-controlled with his current medications.  He reported that his mood was good and that symptoms of PTSD, including nightmares, flashbacks and avoidance and vigilance, were manageable.  He denied a relapse of symptoms, despite a break in treatment.  The Veteran reported that he had started on risperidone several months ago due to auditory hallucinations and a voice telling  him to hurt himself and others.  The Veteran reported that he never acted on the voice.  The Veteran reported that he was briefly hospitalized, and the auditory hallucinations stopped after taking risperidone for one week.  At present, there were no audiovisual hallucinations and no symptoms of mania or psychosis.  

Mental status examination showed that the Veteran had good grooming and hygiene.  The Veteran presented with a blank stare.  He was cooperative.  No abnormal movements were noted.  His speech was slow and regular.  His mood was good, and affect was blunted.  The Veteran's thought process was goal-directed and logical.  He denied suicidal and homicidal ideation, intent and plan.  He denied hallucinations.  There were no apparent delusions.  A VA physician noted that the Veteran had adequate insight, judgment and impulse control.  He was oriented to time, person, place and date.  A GAF score of 50 was assigned.  

In June 2010, the Veteran had a VA neuropsychological evaluation.  The Veteran reported that he currently felt depressed and indicated that he had a reduced interest in things he once enjoyed, decreased appetite, weight gain, psychomotor agitation, fatigue and loss of energy, guilt, feelings of worthlessness and sleep disturbances.  The Veteran reported that he had a hard time falling asleep, and when he did fall asleep, he woke up with nightmares about twice per week.  He estimated four to six hours of sleep a night.  He reported thoughts of death and suicide but reported that he did not have a plan or intent to commit suicide.

The Veteran further reported feeling depressed since returning from Iraq in November 2007.  The Veteran reported that he began to notice that he was having a hard time remembering things a few months before he felt depressed.  He stated that it was difficult to remember things from the past and from short-term memory, and he reported difficulty remembering the names of things.  He reported these memory deficits as having a gradual onset and not getting worse or better.  

On mental status evaluation, the Veteran was oriented times four.  His attention was impaired, and his concentration was within normal limits.  The Veteran was dressed appropriately and casually and was well-groomed.  His speech was of very low volume and normal production.  He appeared alert and oriented, and his affect was euthymic and somewhat anxious.  The Veteran's thoughts were expressed linearly and coherently.  His insight and judgment appeared to be intact.  The VA examiner indicated that, while possible subtle residuals of TBI could not be ruled out, quantitative and qualitative aspects of his performance were readily attributable to his psychological status (i.e. major depression and PTSD). 

A VA mental health progress note dated in July 2010 noted that the Veteran was a tad less stiff and emotionally distant.  He stated that he was getting a little better and was sleeping better.  The Veteran denied suicidal ideation or plan.  A VA psychologist assessed modest impairment.  A GAF score of 50 was assigned.  

VA treatment records dated in July 2010 reflect that the Veteran was seen for medication evaluation and management.  The Veteran reported that his medications were smoothing out his racing thoughts, irritable mood and involutional manner of self.  The Veteran was noted to be more spontaneous, easy speaking and calmer.  He denied suicidal and homicidal ideation or plan.   

After a careful review of the evidence, the Board finds that the Veteran's PTSD has more nearly approximated the criteria for a 70 percent rating under DC 9411 throughout the appeal period.   The evidence reflects that the Veteran's PTSD is manifested by deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  In this regard, the Veteran reported that his marriage had broken up because of how he felt after returning from Iraq.  The Veteran reported that he socialized with friends but would sit alone.  The Veteran reported suicidal ideation in April and May 2010.  The Veteran has consistently reported depression.  In May 2010, the Veteran reported that he felt depressed for hours every day.  The Veteran reported suicidal ideation on several occasions, but he denied intent or plan.  The Veteran was not employed during the appeal period, but reported that he was looking for work.  The GAF scores of 45 to 50 which have been assigned represent the assessments of mental health professionals that the veteran has "serious symptoms or any serious impairment in social, occupational, or school functioning."   In addition, the May 2010 VA examination reflects an assessment of significant impairment due to PTSD.  In light of the foregoing, the Board finds that a 70 percent rating is warranted for PTSD throughout the initial rating period.    

The Board concludes that the Veteran's disability picture does not more nearly approximate the criteria for a 100 percent rating criteria under DC 9411.  The evidence does not show that the Veteran had total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Moreover, the Veteran has not asserted, and the evidence does not reflect, that he is totally disabled or unemployable due to his service-connected PTSD.

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321  (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1)  (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

With respect to the first prong of Thun, there has been no showing that the Veteran's disability picture is so exceptional that it could not be contemplated adequately by the applicable schedular rating criteria discussed above.  A comparison between the level of severity and symptomatology of psychiatric disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria consider the Veteran's occupational and social impairment, due to such symptoms as sleep impairment, depression, irritability and suicidal ideation.

Consequently, the Board finds that the schedular rating criteria are adequate to rate the Veteran's PTSD, and referral for extraschedular consideration is not warranted.  
38 C.F.R. 3.321(b)(1).


ORDER

A 70 percent rating is granted for PTSD, subject to regulations governing the payment of monetary benefits.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


